 

--------------------------------------------------------------------------------

 
Exhibit 10.2





























EXCHANGE AGREEMENT


by and between


TC PipeLines, LP


and


TC PipeLines GP, Inc.




























Dated as of July 1, 2009

 
 

--------------------------------------------------------------------------------

 

EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (this “Agreement”) dated as of July 1, 2009 (the
“Closing Date”), is entered into by and between TC PipeLines, LP, a Delaware
limited partnership (the “Partnership”), and TC PipeLines GP, Inc., a Delaware
corporation (the “General Partner”).


RECITALS


A.    The General Partner is the general partner of the Partnership and holds
(i) a 1% General Partner Interest in the Partnership, as defined in the Current
Partnership Agreement (as defined below), and (ii) limited partnership interests
in the Partnership defined in the Current Partnership Agreement as “Common
Units”.


B.    The General Partner is also the holder of certain limited partnership
interests in the Partnership defined in the Current Partnership Agreement as
“Incentive Distribution Rights” (“IDRs”).  The IDRs as defined in the Current
Partnership Agreement immediately prior to the effectiveness of the Revised
Partnership Agreement (as defined below) are referred to herein as the “Old
IDRs”.


C.    The General Partner has agreed to transfer and assign all of the Old IDRs
held by it to the Partnership for cancellation in exchange for the issuance by
the Partnership to the General Partner of (i) all of the new IDRs to be issued
by the Partnership under the Revised Partnership Agreement, having the rights,
preferences, privileges and restrictions set forth therein (the “New IDRs”) and
(ii) 3,762,000 Common Units (the “Additional Units”), and the Partnership has
agreed to issue the New IDRs and Additional Units to the General Partner as
consideration for the transfer of the Old IDRs to the Partnership.


D.    The parties hereto have agreed to amend and restate the Amended and
Restated Agreement of Limited Partnership of TC PipeLines, LP in effect as of
the date hereof (the “Current Partnership Agreement”) so as effectively to
eliminate the Old IDRs and replace them with the New IDRs and to make certain
other changes to the Current Partnership Agreement (such amended and restated
agreement being referred to as the “Revised Partnership Agreement”).


E.    The execution and adoption of the Revised Partnership Agreement, the
transfer and assignment by the General Partner to the Partnership of the Old
IDRs, and the issuance by the Partnership of the New IDRs and Additional Units,
as described above, (collectively, the “Transactions”) are conditioned on each
other.


F.    The Transactions are part of, and coincident with the completion of,
another transaction that includes the sale by Gas Transmission Northwest
Corporation, a California corporation and an affiliate of the General Partner,
to TC Pipelines Intermediate Limited Partnership, a Delaware limited partnership
and an affiliate of the Partnership, of a 100% membership interest in North Baja
Pipeline, LLC, a Delaware limited liability company.
 
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the parties undertake and agree as follows:
 
ARTICLE I
DEFINITIONS

 
“Additional Units” has the meaning given such term in the Recitals.
 
“Agreement” has the meaning given such term in the Preamble.
 
“Closing Date” has the meaning given such term in the Preamble.
 
“Current Partnership Agreement” has the meaning given such term in the Recitals.
 
“General Partner”  has the meaning given such term in the Preamble.
 
“IDRs” has the meaning given such term in the Recitals.
 
“New IDRs” has the meaning given such term in the Recitals.
 
“Old IDRs” has the meaning given such term in the Recitals.
 
“Partnership” has the meaning given such term in the Preamble.
 
“Revised Partnership Agreement” has the meaning given such term in the
Recitals.  The Revised Partnership Agreement shall be in the form attached
hereto as Exhibit 1.
 
“Securities Act” has the meaning given such term in Section 3.2(c).
 
“Transactions” has the meaning given such term in the Recitals.
 
“Units” means limited partnership interests in the Partnership defined in the
Current Partnership Agreement and the Revised Partnership Agreement as “Common
Units.”
 
ARTICLE II
THE TRANSACTIONS


2.1    Transfer and Assignment of Old IDRs.  On the Closing Date and immediately
upon the execution of the Revised Partnership Agreement, the General Partner
shall, by its execution of the Revised Partnership Agreement, transfer and
assign to the Partnership all of its right, title and interest in the Old IDRs
held by it on the Closing Date, and the Old IDRs shall thereupon be cancelled
and shall cease to exist.
 
2.2    Consideration.  As consideration for the transfer and assignment of the
Old IDRs to the Partnership, the Partnership shall issue to the General Partner,
on the Closing Date, the New IDRs and Additional Units.  Such issuance shall be
deemed to have occurred immediately upon execution of the Revised Partnership
Agreement.
 
 
2

--------------------------------------------------------------------------------


 
2.3    Partnership Agreement.  On the Closing Date, the General Partner shall,
in order to evidence the exchange of the Old IDRs for the New IDRs, execute and
adopt the Revised Partnership Agreement on its own behalf in its capacity as
general partner of the Partnership and by power of attorney on behalf of the
limited partners of the Partnership.
 
2.4.    Certificates for Additional Units. On the Closing Date, the Partnership
shall issue to the General Partner a certificate or certificates representing
the Additional Units.  The certificate(s) evidencing the Additional Units shall
bear a legend substantially in the form set forth below and containing such
other information as the Partnership may deem necessary or appropriate:
 


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR PURSUANT TO AN EXEMPTION
THEREFROM WHICH, IN THE OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS LIMITED PARTNERSHIP, IS
AVAILABLE.


No fractional Units or scrip shall be issued as a result of the transactions
contemplated by this Agreement.
 
2.5.    Listing of Units. The Partnership shall apply to have the Additional
Units listed on the Nasdaq Global Select Market prior to or on the Closing Date.
 
2.6.    Further Assurances. The Partnership and the General Partner agree to
execute and deliver, or cause to be executed and delivered, such further
instruments or documents or take such other action as may be reasonably
necessary or convenient to carry out the transactions contemplated hereby.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1.    Partnership.  The Partnership represents and warrants to the General
Partner as follows:
 
(a)    the Partnership is a limited partnership duly formed and in good standing
under the laws of the State of Delaware and has the partnership power and
authority to execute and deliver this Agreement and, subject to the terms and
conditions hereof, to carry out its terms;
 
(b)    the Partnership has taken all action as may be necessary to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the performance of its
obligations hereunder.  This Agreement constitutes a legal, valid and binding
obligation of the Partnership, enforceable against the Partnership in accordance
with its terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ or secured
parties’ rights generally from time to time in effect and to general principles
of equity (including concepts of materiality, reasonableness, good faith and
fair dealing), regardless of whether considered in a proceeding in equity or at
law;
 
 
3

--------------------------------------------------------------------------------


 
(c)    neither the execution and delivery hereof nor the performance of the
Partnership’s obligations hereunder will violate or contravene any applicable
law, the Current Partnership Agreement or any of the Partnership’s material
agreements;
 
(d)    on the Closing Date, the Additional Units, the New IDRs and the limited
partner interests represented thereby will have been duly and validly authorized
and, when issued and delivered in accordance with the terms and provisions of
this Agreement, will be duly and validly issued and fully paid (to the extent
required under the Revised Partnership Agreement) and non-assessable (except as
such nonassessability may be affected by matters described in the Partnership’s
filings with the Securities and Exchange Commission); and
 
(e)    on the Closing Date and prior to the issuance of the New IDRs and
issuance and sale of the Additional Units, the issued and outstanding limited
partner interests of the Partnership consist of the Old IDRs and 34,856,086
Common Units.  Except for the Share Unit Plan for Non-Employee Directors (2007)
filed as Exhibit 10.25 to the Partnership’s Form 10-K for the fiscal year ended
December 31, 2008, the Partnership has no equity compensation plans that
contemplate the issuance of Common Units (or securities convertible into or
exchangeable for Common Units).  The Partnership has no outstanding indebtedness
having the right to vote (or convertible into or exchangeable for the right to
vote) on any matters on which the Unitholders of the Partnership (as defined in
the Revised Partnership Agreement) may vote.  Except as contemplated by this
Agreement or as are contained in the Revised Partnership Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls or other rights, convertible securities, agreements, claims
or commitments of any character obligating the Partnership or any of its
subsidiaries to issue, transfer or sell any equity interests in the Partnership
or any of its subsidiaries or securities convertible into or exchangeable for
such equity interests, (ii) obligations of the Partnership or any of its
subsidiaries to repurchase, redeem or otherwise acquire any equity interests in
the Partnership or any of its subsidiaries or any such securities or agreements
listed in clause (i) of this sentence, or (iii) voting trusts or similar
agreements to which the Partnership or any of its subsidiaries is a party with
respect to the voting of the equity interests of the Partnership or its
subsidiaries.
 
3.2.    General Partner. The General Partner represents and warrants to the
Partnership as follows:
 
(a)    the General Partner is a company duly formed and in good standing under
the laws of the State of Delaware and has the corporate power and authority to
execute and deliver this Agreement and, subject to the terms and conditions
hereof, to carry out its terms;
 
(b)    this Agreement constitutes a legal, valid and binding obligation of the
General Partner, enforceable against the General Partner in accordance with its
terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ or secured
parties’ rights generally from time to time in effect and to general principles
of equity (including concepts of materiality, reasonableness, good faith and
fair dealing), regardless of whether considered in a proceeding in equity or at
law;
 
 
4

--------------------------------------------------------------------------------


 
(c)    the General Partner is an “Accredited Investor” as defined in Rule 501(a)
promulgated under the United States Securities Act of 1933, as amended (the
“Securities Act”), and is acquiring the Additional Units for its own account,
and not with a view to any distribution, resale, subdivision, or
fractionalization thereof in violation of the Securities Act or any other
applicable domestic or foreign securities law, and the General Partner has no
present plans to enter into any contract, undertaking, agreement or arrangement
for any such distribution, resale, subdivision, or fractionalization of the
Additional Units; and
 
(d)    the General Partner is the beneficial and record holder of the Old IDRs
and the Old IDRs are owned by the General Partner free and clear of all liens;
there is no subscription, option, warrant, call, right, agreement or commitment
relating to the issuance, sale, delivery, repurchase or transfer by the General
Partner of such Old IDRs, except as set forth in the Current Partnership
Agreement.
 
ARTICLE IV
CONDITIONS


4.1.    Conditions to Obligations of Each Party.  Notwithstanding any other
provision of this Agreement, the respective obligations of each party to effect
the transactions contemplated by this Agreement shall be subject to the
fulfillment of the following conditions:
 
(a)    no order shall have been entered and remained in effect in any action or
proceeding before any federal, foreign, state or provincial court or
governmental agency or other federal, foreign, state or provincial regulatory or
administrative agency or commission that would prevent or make illegal the
consummation of the transactions contemplated herein; and
 
(b)    the representations and warranties of the other party shall remain true
and correct on the Closing Date.
 
4.2.    Conditions to Obligations of the Partnership. Notwithstanding any other
provision of this Agreement, the obligations of the Partnership to effect the
transactions contemplated by this Agreement shall be subject to the fulfillment
of the condition that the agreements and covenants of the General Partner to be
complied with or performed pursuant to the terms hereof shall have been duly
complied with or performed.
 
4.3.    Conditions to Obligations of the General Partner. Notwithstanding any
other provision of this Agreement, the obligations of the General Partner to
effect the transactions contemplated by this Agreement shall be subject to the
fulfillment of the condition that the agreements and covenants of the
Partnership to be complied with or performed pursuant to the terms hereof shall
have been duly complied with or performed.
 
 
5

--------------------------------------------------------------------------------


 
ARTICLE V
MISCELLANEOUS


5.1.    Governing Law.  The laws of the State of Delaware shall govern the
construction, interpretation and effect of this Agreement without giving effect
to any conflicts of law principles.
 
5.2.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, and all of which when
taken together shall constitute one and the same original document.
 
5.3.    Amendments.  All waivers, modifications, amendments or alterations of
this Agreement shall require the written approval of each of the parties to this
Agreement.
 
5.4.    Termination.  This Agreement and all rights and obligations hereunder
may be terminated by any party hereto if a final unappealable order to restrain,
enjoin or otherwise prevent, or awarding substantial damages in connection with,
consummation of this Agreement or the transactions contemplated in connection
herewith shall have been entered.
 
5.5.    Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties and the respective successors and assigns.  This
Agreement shall not be assignable until after the Closing Date by the parties
hereto, except with the prior written consent of the other party.
 
5.6.    Benefits of Agreement Restricted to Parties.  This Agreement is made
solely for the benefit of the parties to this Agreement, and no other person
(including employees) shall have any right, claim or cause of action under or by
virtue of this Agreement.
 
5.7.    Severability. In the event that any provision of this Agreement shall
finally be determined to be unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any of the parties to this
Agreement, be deemed severed from this Agreement and every other provision of
this Agreement shall remain in full force and effect.
 
5.8.    Titles.  The article, section and paragraph titles in this Agreement are
only for purposes of convenience and do not form a part of this Agreement and
will not be taken to qualify, explain, or affect any provision thereof.
 
5.9.    Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered if delivered in person, by cable, telegram, telex, or
telecopy and shall be deemed to have been duly given three business days after
deposit with a United States post office if delivered by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties as
follows:
 
if to the Partnership, at


TC PipeLines, LP
450 – 1st Street S.W.
Calgary, Alberta, Canada T2P 5H1
Attn:  Mark Zimmerman
Facsimile: (403) 920-2363
 
 
6

--------------------------------------------------------------------------------



 
if to the General Partner, at


TC PipeLines GP, Inc.
450 – 1st Street S.W.
Calgary, Alberta, Canada T2P 5H1
Attn:  Secretary
Facsimile: (403) 920-2460




[SIGNATURE PAGE FOLLOWS]

 
7 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto effective as of the day and year first above written.




TC PIPELINES, LP


By:   TC PipeLines GP, Inc.
    its general partner
                               
                                 By:  /s/ Mark Zimmerman          
Name: Mark Zimmerman
Title:   President


By:  /s/ Donald J. DeGrandis         
Name: Donald J. DeGrandis
Title:   Secretary




TC PIPELINES GP, INC.


By: /s/ Mark Zimmerman           
Name: Mark Zimmerman
Title:   President
 
                                By: /s/ Donald J. DeGrandis         
Name: Donald J. DeGrandis
Title:   Secretary


 
 
Exhibit - 1

--------------------------------------------------------------------------------
